Citation Nr: 1448225	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for cervical strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the noncompensable rating for a cervical strain to 20 percent disabling.  

The Veteran testified in November 2011 at a Travel Board hearing.  A hearing transcript is of record.

In April 2012, the Board remanded the issues of an increased rating for cervical strain and the issue of service connection for residuals of an injury to the left shoulder and arm.  Subsequently, by rating action in January 2013, entitlement to service connection for cervical radiculopathy, left upper extremity (claimed as residuals of injury, left shoulder and left arm) was granted with an evaluation of 20 percent disabling.  Entitlement to an increased rating for cervical strain was returned to the Board for further consideration.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claim and such evidence has been considered accordingly.
 
The case is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board is puzzled by the development in this claim.  In April 2012 the Board remanded the claim for additional development including a VA examination of the cervical spine.  This was accomplished by the RO in an August 2012 VA cervical spine examination.  A January 2013 supplemental statement of the case (SSOC) continued the 20 percent rating for the cervical disability.  The claim was subsequently returned to the Board for further consideration.  

Unfortunately, records in the Virtual VA system show that the RO continued development of this issue subsequent to it being returned to the Board.  The claim was certified to the Board in March 2013.  It appears from the record that the Veteran underwent an additional VA cervical spine examination in September 2014.  This is additional evidence that must be considered by the RO prior to the Board's review of the claim, and if the claim is still denied by the RO; a new supplemental statement of the case (SSOC) must be issued as it relates to this issue.

As such, the Board must remand the case for the required additional development by the RO.  The claim should be returned to the Board in a timely manner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records both in the paper and Virtual VA paperless claims file to the present time to include the September 2014 VA cervical spine examination.  

2.  After the above development is completed, and any other development that may be warranted is accomplished, review and readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) that considers all evidence that has been added to the record since the January 2013 SSOC, including the September 2014 VA cervical spine examination and any additional treatment records.  The Veteran should be given the opportunity to respond thereto.  Then, return the appeal to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


